
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10(e1)


PLAYTEX PRODUCTS, INC.

DEFERRED BENEFIT EQUALIZATION PLAN


(Amended and restated effective January 1, 2002)

--------------------------------------------------------------------------------

PLAYTEX PRODUCTS, INC.

DEFERRED BENEFIT EQUALIZATION PLAN

        In recognition of the services provided to Playtex Products, Inc. and
certain subsidiary corporations (collectively, the "Company") by certain senior
management and highly compensated employees, the Company maintains the Playtex
Products, Inc. Deferred Benefit Equalization Plan, formerly known as the
Deferred Benefit Equalization Plan of Playtex Products, Inc. and Certain
Subsidiary Corporations, (the "Plan") to offer such employees opportunities to
defer receipt of a portion of their compensation, including any commissions
and/or bonuses, payable to them by the Company and to provide such employees
with retirement benefits that would otherwise be unavailable by reason of
certain restrictive provisions of law applicable to the Playtex Profit-Sharing
Retirement Plan (the "Retirement Plan"). The Plan was initially established by
the predecessor of the Company, was previously amended and restated effective
January 1, 1997, and is herein amended and restated effective January 1, 2002.
The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation for a select group of management or highly compensated
employees within the meaning of section 201(2) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA").


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1   DEFINITIONS AND CONSTRUCTION   1
ARTICLE 2
 
BENEFITS
 
3
ARTICLE 3
 
DISTRIBUTIONS TO PARTICIPANTS
 
4
ARTICLE 4
 
DEATH BENEFITS
 
5
ARTICLE 5
 
VESTING
 
6
ARTICLE 6
 
FUNDING
 
6
ARTICLE 7
 
ADMINISTRATION
 
6
ARTICLE 8
 
AMENDMENT AND TERMINATION
 
7
ARTICLE 9
 
MISCELLANEOUS
 
8

--------------------------------------------------------------------------------




ARTICLE 1

DEFINITIONS AND CONSTRUCTION


        Section 1.01    Definitions.    Whenever used in this Plan:

        "Account" means entries maintained in the records of the Company which
represent a Participant's benefit under the Plan. The term "Account" shall
refer, as the context indicates, to one or all of the following:

        (a)  "Compensation Deferral Account" means the account which shows a
Participant's Earning amounts credited to a Participant's Account pursuant to
Section 2.01(c), net interest attributable thereto pursuant to Section 2.05, and
adjustments for payments made pursuant to Article 3 or 4.

        (b)  "Bonus Deferral Account" means the account which shows a
Participant's MIP and Sales Bonus amounts credited to a Participant's Account
pursuant to Section 2.01(b), net interest attributable thereto pursuant to
Section 2.05, and adjustments for payments made pursuant to Article 3 or 4.

        (c)  "Company Matching Account" means the account which shows amounts
credited to a Participant's Account pursuant to Section 2.02, net interest
attributable thereto pursuant to Section 2.05, and adjustments for payments made
pursuant to Article 3 or 4.

        (d)  "Company Profit Sharing Account" means the account which shows
amounts credited to a Participant's Account pursuant to Section 2.03, net
interest attributable thereto pursuant to Section 2.05, and adjustments for
payments made pursuant to Article 3 or 4.

        "Beneficiary" means any individual or entity designated by a Participant
pursuant to Section 4.02 to receive death benefits described in Section 4.01
subsequent to the Participant's death.

        "Board" means the Board of Directors or other governing body of Playtex
Products, Inc.

        "Change of Control" means the occurrence of any of the following:

          (i)  any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), is or becomes the "beneficial owner" (as defined
in Rules 13-d3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have a beneficial ownership of all shares that such period has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the voting
stock of the Company;

        (ii)  the sale, lease, transfer, conveyance or other disposition, in one
or a series of related transactions, of all or substantially all of the assets
of the Company to any "person" or "group" (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) other than to any party or parties to
the Stock Purchase Agreement or their respective affiliates; or

        (iii)  during any period of two consecutive years, individuals who at
the beginning of such period constituted the Board (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of all the
directors or a majority of the directors on either the "Purchaser Nominating
Committee" or the "Non-Purchaser Nominating Committee" as such terms are defined
by the Stock Purchase Agreement, in each case who were either directors at the
beginning of such period or were previously so elected or nominated) cease for
any reason to constitute a majority of the Board then in office.

1

--------------------------------------------------------------------------------




        "Code" means the Internal Revenue Code of 1986, as amended, and any
successor statute of similar nature and purpose.

        "Company" means Playtex Products, Inc., Playtex Manufacturing, Inc.,
Playtex Sales & Services, Inc., and Playtex Beauty Care, Inc., and any successor
thereto that assumes sponsorship of the Plan and the obligations of the Company
hereunder.

        "Compensation Deferral" means the amount or amounts of a Participant's
Earnings deferred under the provisions of Article 2 of this Plan.

        "Disability" has the same meaning as the term "Totally and Permanently
Disabled" is defined in the Retirement Plan.

        "Earnings" has the same meaning as such term is defined in the
Retirement Plan.

        "Effective Date" means January 1, 2002, the effective date of the
amendment and restatement of the Plan.

        "Eligible Employee" means an Employee whose Retirement Account is
limited by the provisions of section 401(a)(17) or a similar provision of the
Code and who is eligible to participate in the Plan for a particular Plan Year
as designated and approved by the Retirement Committee in its sole discretion;
provided, however, that to qualify as an "Eligible Employee" for purposes of the
Plan, the Employee must (a) be a member of a "select group of management or
highly compensated employees" within the meaning of Sections 201, 301 and 401 of
ERISA, as determined by the Plan Administrator, and (b) have Earnings of at
least $80,000 during the Plan Year immediately preceding the Plan Year in which
Compensation Deferrals are deferred.

        "Employee" means any individual who meets the definition of "Employee"
as defined under the Retirement Plan.

        "Hardship" means, as determined by the Plan Administrator, a severe
financial hardship to the Participant arising from (a) a sudden and unexpected
illness or accident of the Participant, his spouse, or a dependent (within the
meaning of Code section 152(a)) or (b) loss of a Participant's property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. Notwithstanding the
foregoing, a financial hardship shall not be considered to exist if the
financial hardship can be relieved through reimbursement by insurance or
otherwise, by liquidating the Participant's assets, to the extent that the
liquidation of such assets would not itself cause a severe financial hardship,
or by ceasing or reducing the Participant's Compensation Deferrals under this
Plan.

        "Participant" means (a) any Eligible Employee who makes a Compensation
Deferral election pursuant to Section 2.01 hereof, or (b) any former Eligible
Employee who has a balance in his Account greater than zero and who either
(1) continues to be employed by the Company, or (2) has a vested interest in his
Account pursuant to Article 5 which has not been distributed pursuant to
Article 3 or 4.

        "Plan" means the Playtex Products, Inc. Deferred Benefit Equalization
Plan, formerly known as the Deferred Benefit Equalization Plan of Playtex
Products, Inc. and Certain Subsidiary Corporations, as set forth herein, and as
the same may be amended from time to time.

        "Plan Administrator" means the Company or such person or committee that
the Company may charge with responsibility for administration of the Plan, or
any individual or individuals to whom such committee has delegated some or all
of its authority hereunder.

        "Plan Year" means the calendar year.

        "Retirement Account" means an Employee's account under the Retirement
Plan.

2

--------------------------------------------------------------------------------




        "Retirement Committee" has the same meaning as set forth in the
Retirement Plan.

        "Retirement Plan" means the Playtex Profit-Sharing Retirement Plan, as
the same may be amended from time to time.

        "Separation from Service" means, for any Participant, his termination of
employment due to reasons other than death, including Disability or any absence
that causes him to cease to be an Employee.

        "Trust Agreement" means the Deferred Benefit Equalization Plan of
Playtex Products, Inc. and Certain Subsidiary Corporations Rabbi Trust, dated
March 21, 2001, as the same may be amended from time to time.

        "Valuation Date" means the last business day of each calendar quarter
and any other day or days determined by the Plan Administrator.

        Section 1.02    Gender and Number.    The masculine pronoun shall
include the feminine; the singular shall include the plural; and vice versa.


ARTICLE 2

BENEFITS


        Section 2.01    Participant Compensation Deferral.    

        (a)  Each Eligible Employee may elect in writing to receive a portion of
his future Earnings for the Plan Year, as determined in paragraph (b), as
deferred compensation, subject to such rules and procedures as the Plan
Administrator deems appropriate. Any amount so deferred shall be in addition to
the amount of his deferral under the Retirement Plan. Each such election shall
be made once every Plan Year no later than the December 1st that is immediately
prior to the Plan Year with respect to which the Earnings are earned or
otherwise payable. Any Compensation Deferral election shall be irrevocable with
respect to the Plan Year to which it pertains.

        (b)  An Eligible Employee may defer up to 100% of the MIP or Sales Bonus
paid for the Plan Year to his Account for a Plan Year.

        (c)  An Eligible Employee may defer between 2% and 13% of his Earnings
not otherwise deferred pursuant to Section 2.01(b); provided that in no event
shall a Participant's Compensation Deferral election hereunder be given effect
before the Participant has made the maximum contribution to the Retirement Plan
that is permissible under section 402(g) or 401(a)(4) of the Code.

        (d)  The Earning amounts deferred by a Participant under this
Section 2.01 shall be credited to a Participant's Compensation Deferral Account
in accordance with Section 2.05.

        Section 2.02    Company Matching Contributions.    

        (a)  For each payroll period, a Participant's Company Matching Account
shall be credited by the Company with an amount for such Plan Year that is equal
to 50% (or such other rate as may then be in effect under the Retirement Plan)
of the first 4% of his Earnings deferred under both the Retirement Plan and this
Plan, minus any Company matching contributions credited to the Participant's
Retirement Account.

        (b)  Subject to such reasonable rules as may be prescribed by the Plan
Administrator, Company matching contribution amounts under this Section 2.02
shall be credited to a Participant's Company Matching Account as of the date any
such amounts would have been credited to the Participant under the Retirement
Plan but for the limitations of Code sections 401(a)(4) and 402(g).

3

--------------------------------------------------------------------------------

        Section 2.03    Company Profit Sharing Contributions.    

        (a)  For each Plan Year a Participant's profit sharing contribution is
limited in the Retirement Plan as a result of Code sections 415 and 401(a)(17),
a Participant's Company Profit Sharing Account shall be credited by the Company
with an amount for such Plan Year that is equal to the profit sharing
contribution amount that would have been credited to the Participant under the
Retirement Plan but for the limitations of Code sections 415 and 401(a)(17)
minus the amount actually credited to the Participant's Retirement Account for
such Plan Year.

        (b)  Subject to such reasonable rules as may be prescribed by the Plan
Administrator, Company profit sharing contribution amounts under this
Section 2.03 shall be credited to a Participant's Company Profit Sharing Account
as of the date any such amounts would have been credited to the Participant
under the Retirement Plan but for the limitations of Code sections 415 and
401(a)(17).

        Section 2.04    Investment of Account.    A Participant's Account shall
be deemed to be invested in the investment media selected by the Participant,
which investment media are made available under the Plan in the sole discretion
of the Plan Administrator and which may be the same as or comparable to the
investments offered to Participants under the Retirement Plan, as determined in
the sole discretion of the Plan Administrator. To the extent the investment
media in the Plan and the Retirement Plan are the same, a Participant's election
to change the investment option(s) which govern the Participant's Retirement
Account shall serve as an election to change the constructive interest rate(s)
earned by the Participant's Account.

        The Plan Administrator shall provide a statement at least quarterly to
the Participant showing such information as is appropriate, including the
aggregate amount in his Account, as of a reasonably current date.

        Section 2.05    Valuation of Account.    

        (a)  The Company shall establish a bookkeeping Account to which will be
credited an amount equal to the Participant's Compensation Deferrals hereunder.
Compensation Deferrals shall be allocated to a Participant's Account as soon as
administratively feasible coinciding with the pay period from which they are
deducted. The Account shall be reduced to reflect any withdrawals or
distributions from such Account. Such reductions shall be charged to the Account
as of the date such distributions are made.

        (b)  As of each Valuation Date, net interest (determined as if the
Account is invested in the manner set forth under Section 2.04, hereof)
attributable to the period following the next preceding Valuation Date shall be
credited to and/or deducted from the Participant's Account.


ARTICLE 3

DISTRIBUTIONS TO PARTICIPANTS


        Section 3.01    Distribution Upon Separation from Service.    Upon a
Participant's Separation from Service, the Participant's vested Account balance
shall be paid in cash, in one lump sum payment, unless the Participant elects,
at such time and in such manner as determined by the Plan Administrator, to
receive equal annual installments over a designated period certain, not to
exceed 15 years or the Participant's life expectancy. Such election shall be
irrevocable, except as provided in Section 3.04 below. The payment shall
commence in the January of the year following the Participant's Separation from
Service, unless the Participant elects, at such time and in such manner as
determined by the Plan Administrator, to commence payment at a later date;
provided however that payment must commence no later than the date a Participant
attains age 701/2.

4

--------------------------------------------------------------------------------


        Section 3.02    Distribution Following a Change of Control.    Subject
to the Company's right to amend or terminate the Plan under Article 8, following
a Change of Control, the Plan shall continue to exist to the extent the
Retirement Plan continues to exist. Subject to the Company's right to amend or
terminate the Plan under Article 8, following a Change of Control, the Plan may
be terminated if the Retirement Plan is terminated or merged with another
qualified plan maintained by a successor to the Company or its affiliate, and it
is determined by the Company in its sole discretion that the assets contained in
the rabbi trust that is associated with the Plan will not be transferred to a
successor trustee. If the assets of the rabbi trust are transferred to a
successor trustee, the terms of the trust agreement shall not grant the Company
any additional rights other than the Company's rights under the trust agreement
in effect on the date the Change of Control occurs. If the Plan is terminated
pursuant to this Section, the Participant's vested Account balance, or remaining
vested Account balance if payments have commenced, shall be paid in cash, in one
lump sum payment, as soon as practicable following the termination date.

        Section 3.03    Withdrawals On Account of Hardship.    Prior to the date
a Participant becomes entitled to a distribution under Section 3.01, a
Participant may request, and the Plan Administrator, in its sole and absolute
discretion, may approve, a withdrawal in the form of a single sum of all or a
portion of the Participant's vested Account on account of a Hardship. The Plan
Administrator may request the Participant to provide such information as it
deems necessary and proper for it to determine the existence of a Hardship. The
Plan Administrator shall review the Participant's request and determine the
extent, if any, to which such request is justified. Any such withdrawal shall be
limited to an amount reasonably necessary to meet the Hardship, but not more
than the amount of benefit to which the Participant would be entitled if his
employment were terminated.

        Section 3.04    Acceleration of Payments.    Notwithstanding any other
provision of the Plan, if the Plan Administrator determines, based on a change
in the tax or revenue laws of the United States of America, a published ruling
or similar announcement issued by the Internal Revenue Service, a regulation
issued by the Secretary of the Treasury or his delegate, a decision by a court
of competent jurisdiction involving a Participant, or a closing agreement
involving a Participant made under section 7121 of the Code that is approved by
the Commissioner, that such Participant or Beneficiary has recognized or will
recognize income for Federal income tax purposes with respect to the
Compensation Deferrals that are or will be payable to the Participant or
Beneficiary under this Article 3 before they otherwise would be paid to the
Participant or the Beneficiary, upon the request of the Participant or
Beneficiary, the Plan Administrator shall immediately make distribution from the
Plan to the Participant or Beneficiary of the amount so taxable in one lump sum.

        Section 3.05    Offset to Distributions.    Notwithstanding anything to
the contrary hereunder, if a Participant owes any amounts to the Company at the
time the distribution of his Account balance first becomes due, the Company
reserves the right to offset such amounts against the amount of the
Participant's Account balance, subject to any applicable laws. For purposes of
this Section 3.05, the offset shall be applied so as to include any fines,
penalties, damages or any other amounts (including attorneys' fees) imposed on
or paid by the Company as a result of any criminal investigation, arrest or
indictment of the Participant for conduct that took place during the
Participant's employment as an employee of the Company.


ARTICLE 4

DEATH BENEFITS


        Section 4.01    Distribution of Account Upon Death of Participant.    In
the event of a Participant's death prior to the complete distribution of his
vested Account pursuant to Article 3, the value of the Participant's remaining
Account under the Plan shall be paid to the Participant's Beneficiary in cash in
a single sum as soon as administratively practicable following the completion of
the first valuation of

5

--------------------------------------------------------------------------------

the Participant's Account pursuant to Section 2.05 which coincides with or next
follows the Participant's death. Notwithstanding the preceding sentence, if a
Participant is receiving a distribution of his Account in installment payments
at his death, such installment payments shall continue to be made to the
Participant's beneficiary.

        Section 4.02    Designation of Beneficiary.    For purposes of
Section 4.01 hereof, the Participant's Beneficiary shall be the person or
persons so designated by the Participant in a written instrument submitted to
the Plan Administrator. In the event the Participant fails to properly designate
a Beneficiary, his Beneficiary shall be the Participant's surviving spouse or,
if none, his estate.


ARTICLE 5

VESTING


        Section 5.01    Vesting of Compensation Deferrals.    A Participant, at
all times, shall have a fully (100%) vested interest in the balance of his
Account attributable to Compensation Deferrals made pursuant to Section 2.01.

        Section 5.02    Vesting of Company Matching Contributions and Company
Profit Sharing Contributions.    A Participant's Company matching contributions
under Section 2.02 and Company profit sharing contributions under 2.03 are
subject to the vesting rules under the Retirement Plan for such contributions.


ARTICLE 6

FUNDING


        Section 6.01    Funding of Benefits.    All payments to be made
hereunder shall be paid from the general assets of the Company, and no special
or separate fund shall be established and no segregation of assets shall be made
to assure such payments. Nothing contained in the Plan, and no action taken
pursuant to the provisions of the Plan, shall create or be construed to create a
trust of any kind, or as creating in any Participant or any other person any
right, title or beneficial ownership interest in or to any assets of the
Company. The Plan constitutes a mere promise by the Company to make benefit
payments in the future. It is the intention of the Company that the Plan be
treated as unfunded for Federal income tax purposes and for purposes of Title I
of ERISA. To the extent that any person acquires a right to receive payments
from the Company under the Plan, such right shall be no greater than the right
of any unsecured general creditor of the Company. Notwithstanding the foregoing,
the Company has established the Trust Agreement to serve as the funding vehicle
for the benefits described in Articles 2 and 4 hereof. In any event, the
obligation of the Company hereunder shall constitute a general, unsecured
obligation, payable solely out of general assets, and no Participant shall have
any right to any specific assets of the Company.


ARTICLE 7

ADMINISTRATION


        Section 7.01    Plan Administrator.    The Plan Administrator shall be
the administrator of the Plan for purposes of ERISA.

        Section 7.02    Duties and Powers of Plan Administrator.    The Plan
Administrator shall have full power and authority to construe, interpret and
administer this Plan and may, to the extent permitted by law, make factual
determinations, correct defects, supply omissions and reconcile inconsistencies
to the extent necessary to effectuate the Plan and, subject to Section 7.03, the
Plan Administrator's actions in doing so shall be final and binding on all
persons interested in the Plan. The Plan Administrator may

6

--------------------------------------------------------------------------------


from time to time adopt rules and regulations governing the operation of this
Plan and may employ and rely on such legal counsel, such actuaries, such
accountants and such agents as it may deem advisable to assist in the
administration of the Plan.

        Section 7.03    Claims Procedure.    

        (a)  The Company will advise each Participant and Beneficiary of any
benefits to which he is entitled under the Plan. If any person believes that the
Company has failed to advise him of any benefit to which he is entitled, he may
file a written claim with the Plan Administrator. The claim shall be reviewed,
and a response provided, within 90 days after receiving the claim unless the
Plan Administrator determines that special circumstances require an extension of
time for processing the claim. Any claimant who is denied a claim for benefits
shall be provided with written notice setting forth:

        (1)  the specific reasons or reasons for the denial;

        (2)  reference to the specific Plan provisions on which denial is based;

        (3)  a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

        (4)  an explanation of the claim review procedure set forth in
paragraph (b), below, including a statement of the claimant's right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review.

        (b)  Within 60 days of receipt by a claimant of a notice denying a claim
under the Plan under paragraph (a), the claimant or his duly authorized
representative may request in writing a full and fair review of the claim by the
Plan Administrator. The Plan Administrator may extend the 60-day period where
the nature of the benefit involved or other attendant circumstances make such
extension appropriate. In connection with such review, the claimant or his duly
authorized representative may upon request and free of charge, have access to
and copies of all documents, records and other information relevant to the
claimant's claim for benefits and may submit issues, documents, records,
comments and other information relating to his claim in writing. The Plan
Administrator shall make a decision promptly, and not later than 60 days after
the Plan Administrator's receipt of a request for review, unless special
circumstances (such as the need to hold a hearing, if the Plan Administrator
deems one necessary) require an extension of time for processing, in which case
a decision shall be rendered as soon as possible, but not later than 120 days
after receipt of a request for review. The decision on review shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, specific references to the
pertinent Plan provisions on which the decision is based, and a statement
advising the claimant of his right to bring a civil action under section 502(a)
of ERISA.


ARTICLE 8

AMENDMENT AND TERMINATION


        Section 8.01    Authority to Amend.    The Company may amend the Plan at
any time in any manner whatsoever. Notwithstanding the above, no amendment shall
operate to reduce the benefit amount accrued on behalf of a Participant as of
date of the amendment.

        Section 8.02    Right to Terminate.    The continued existence of the
Plan is completely voluntary and is not assumed as a contractual obligation of
the Company. The Company shall have the right at any time for any reason to
terminate the Plan, by action of the Plan Administrator; provided, however, that
the Plan termination shall not operate to reduce the amount accrued on behalf of
a Participant as of the date of the Plan's termination.

7

--------------------------------------------------------------------------------



ARTICLE 9

MISCELLANEOUS


        Section 9.01    No Right to Employment.    Nothing contained herein
(a) shall be deemed to exclude a Participant from any compensation, bonus,
pension, insurance, severance pay or other benefit to which he otherwise is or
might become entitled to as an Employee or (b) shall be construed as conferring
upon an Employee the right to continue in the employ of the Company.

        Section 9.02    No Compensation for Other Benefits.    Any amounts paid
hereunder shall not be deemed salary or other compensation to a Participant for
the purposes of computing benefits to which he may be entitled under any other
arrangement established by the Company for the benefit of its employees.

        Section 9.03    Rights and Obligations.    The rights and obligations
created hereunder shall be binding on a Participant's heirs, executors and
administrators and on the successors and assigns of the Company.

        Section 9.04    Payments to Representatives.    If any Participant or
Beneficiary entitled to receive any benefits hereunder is determined by the Plan
Administrator, or is adjudged, to be legally incapable of giving valid receipt
and discharge for such benefits, the benefits shall be paid to a duly appointed
and acting conservator or guardian, or other legal representative of such
Participant or Beneficiary, if any, and if no such legal representative is
appointed and acting, to such person or persons as the Plan Administrator may
designate. Such payments shall, to the extent made, be deemed a complete
discharge for such payments under this Plan.

        Section 9.05    Governing Law.    The Plan shall be construed in
accordance with and governed by the laws of the State of Delaware.

        Section 9.06    Nonalienation.    Except as hereinafter provided with
respect to family disputes, the rights of any Participant under this Plan are
personal and may not be assigned, transferred, pledged or encumbered. Any
attempt to do so shall be void. In cases of family disputes, the Company will
observe the terms of the Plan unless and until ordered to do otherwise by a
state or Federal court. As a condition of participation, a Participant agrees to
hold the Company harmless from any claim that arises out of the Company's
obeying the final order of any state or Federal court, whether such order
effects a judgment of such court or is issued to enforce a judgment or order of
another court. For purposes of this Section 9.06, "family dispute" means a
dispute relating to provision of child support, alimony payments, or marital
property rights to a spouse, former spouse or other dependent of the
Participant.

        Section 9.07    Limitations on Obligations.    Neither the Company nor
any member of a committee appointed by the Plan Administrator, nor any member of
the Board shall be responsible or liable in any manner to any Participant,
Beneficiary or any person claiming through them for any benefit or action taken
or omitted in connection with the granting of benefits, the continuation of
benefits, or the interpretation and administration of this Plan. The Company
shall indemnify and hold harmless each member of any committee and each other
employee, officer, or director of the Company to whom any duty or power relating
to the administration or interpretation of the Plan may be allocated or
delegated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim) arising out of any act or
omission to act in connection with the Plan unless arising out of such person's
own fraud or bad faith.

        Section 9.08    Withholding.    If the Company is required to withhold
amounts under applicable federal, state or local tax laws, rules or regulations,
the Company shall be entitled to deduct and withhold such amounts from any cash
payment made pursuant to this Plan.

8

--------------------------------------------------------------------------------


        Section 9.09    Lost Payees.    Any benefit payable under the Plan shall
be deemed forfeited if the Plan Administrator is unable to locate the
Participant or Beneficiary to whom payment is due; provided, however, that such
benefit may be reinstated, in the discretion of the Plan Administrator, if a
claim is made by the Participant or Beneficiary for the forfeited benefit.

        IN WITNESS WHEREOF, and as evidence of the adoption of the Plan by the
Company as of the Effective Date, the Company has caused this Plan to be
executed in its name and behalf this 10th day of January, 2002, by its officer
thereunto duly authorized.


 
 
Playtex Products, Inc.
 
 
By:
 
/s/  FRANK M. SANCHEZ      

--------------------------------------------------------------------------------

        /s/  JULIE A. SASS      

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



QuickLinks


PLAYTEX PRODUCTS, INC. DEFERRED BENEFIT EQUALIZATION PLAN
TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS AND CONSTRUCTION
ARTICLE 2 BENEFITS
ARTICLE 3 DISTRIBUTIONS TO PARTICIPANTS
ARTICLE 4 DEATH BENEFITS
ARTICLE 5 VESTING
ARTICLE 6 FUNDING
ARTICLE 7 ADMINISTRATION
ARTICLE 8 AMENDMENT AND TERMINATION
ARTICLE 9 MISCELLANEOUS
